 
 
EXHIBIT 10.3

 


 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
 
RESTRICTED STOCK AGREEMENT
 
(PURSUANT TO THE TERMS OF THE
 
POOL CORPORATION
 
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN)
 
 
This RESTRICTED STOCK AGREEMENT (this "Restricted Stock Agreement") is between
Pool Corporation, a Delaware corporation ("Company"), and
_____________("Recipient"), and is dated as of the date set forth immediately
above the signatures below.
 
 
1.           Grant of Restricted Stock. The Company hereby grants to Recipient
all rights, title and interest in the record and beneficial ownership of
________ shares (the "Restricted Stock" or the “Incentive”) of common stock,
$.001 par value per share, of Company ("Common Stock") subject to the conditions
described in Paragraphs 4 and 5 as well as the other provisions of this
Restricted Stock Agreement. The Restricted Stock is granted pursuant to and to
implement in part Pool Corporation’s Amended and Restated 2007 Long-Term
Incentive Plan (as amended and in effect from time to time, the "Plan") and is
subject to the provisions of the Plan, which is hereby incorporated herein and
is made a part hereof, as well as the provisions of this Restricted Stock
Agreement. Recipient agrees to be bound by all of the terms, provisions,
conditions and limitations of the Plan and this Restricted Stock Agreement and
in the event of any inconsistency, the provisions of the Plan shall control. All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided. All references to specified paragraphs pertain to
paragraphs of this Restricted Stock Agreement unless otherwise specifically
provided.
 
 
2.           Custody of Restricted Stock. Upon satisfaction of the vesting
conditions set forth in Paragraph 4 or the occurrence of any of the events
contemplated by Paragraph 5(b) or 5(c), Company shall issue and deliver to
Recipient a certificate or certificates for such number of shares of Restricted
Stock as are required to be issued and delivered under this Restricted Stock
Agreement. Prior to the satisfaction of such vesting conditions or the
occurrence of such events, the Restricted Stock is not transferable and shall be
held in trust until such time as the applicable restrictions on the transfer
thereof have expired or otherwise lapsed.
 
 
3.           Risk of Forfeiture. Subject to Paragraph 5, should Recipient's
employment (defined below) with Company and each subsidiary (as the term
"subsidiary" is defined in the Plan) terminate prior to the vesting date set
forth in Paragraph 4, Recipient shall forfeit the Restricted Stock that would
otherwise have vested on such dates.
 
 
4.           Vesting Dates. Subject to Paragraph 5, the shares of Restricted
Stock subject to this Restricted Stock Agreement shall vest in full on
[           ].
 
 

--------------------------------------------------------------------------------


 
5.           Termination of Employment; Change in Control. Voluntary or
involuntary termination of employment, retirement, death or Disability of
Recipient, or occurrence of a Change in Control, shall affect Recipient's rights
under this Restricted Stock Agreement as follows:
 
 
a.           Voluntary or Involuntary Termination. If, other than as specified
below or as otherwise determined by the Committee, Recipient voluntarily
terminates employment (defined below) or if Recipient's employment is terminated
involuntarily, then Recipient shall forfeit the right to receive all shares of
Restricted Stock that have not theretofore vested pursuant to Paragraph 4;
 
b.           Change in Control. If a Change in Control shall occur, then
immediately all nonvested Restricted Stock shall fully vest, all restrictions
(other than those described in Paragraph 9) applicable to such Restricted Stock
shall terminate and Company shall release from escrow or trust and shall issue
and deliver to Recipient a certificate or certificates for all shares of
Restricted Stock.
 
c.           Death or Disability. If Recipient's employment is terminated by
death or Disability, then immediately all nonvested Restricted Stock shall fully
vest, all restrictions (other than described in Paragraph 9) applicable to
Restricted Stock shall terminate and Company shall release from escrow or trust
and shall issue and deliver to Recipient, or in the case of death, to the person
or persons to whom Recipient's rights under this Restricted Stock Agreement
shall pass by will or by the applicable laws of descent and distribution, or in
the case of Disability, to Recipient's personal representative, a certificate or
certificates for all Restricted Stock.
 
d.           Retirement.  If Recipient’s employment is terminated by Retirement,
provided that the Recipient does not engage in Competition directly or
indirectly against the Company, as determined by the Compensation Committee or
the President of the Company, the Restricted Stock not vested on the date of
Retirement shall continue to vest in accordance with the original vesting
schedule and once vested, all restrictions (other than described in Paragraph 9)
applicable to Restricted Stock shall terminate and Company shall release from
escrow or trust and shall issue and deliver to Recipient, a certificate or
certificates for all Restricted Stock.
 
e.           Definition of Employment. For purposes of this Restricted Stock
Agreement, "employment" means employment by Company or a subsidiary. In this
regard, neither the transfer of Recipient from employment by Company to
employment by a Subsidiary nor the transfer of Recipient from employment by a
subsidiary to employment by Company shall be deemed to be a termination of
employment of Recipient. Moreover, the employment of Recipient shall not be
deemed to have been terminated because of absence from active employment on
account of temporary illness or during authorized vacation or during temporary
leaves of absence from active employment granted by Company or a subsidiary for
reasons of professional advancement, education, health, or government service,
or during military leave for any period if Recipient returns to active
employment within 90 days after the termination of military leave, or during any
period required to be treated as a leave of absence by virtue of any valid law
or agreement. The Compensation Committee’s determination in good faith regarding
whether a termination of employment of any type or Disability has occurred shall
be conclusive and determinative.
 
 
2

--------------------------------------------------------------------------------


 
f.           Definition of Competition.  For purposes of this Restricted Stock
Agreement, "Competition" is deemed to occur if a Recipient, who ceases to be
employed by the Company or its subsidiaries or who ceases to provide services to
the Company or its Subsidiaries, obtains a position as a full-time or part-time
employee of, as a member of the board of directors of, or as a consultant or
advisor with or to, or acquires an ownership interest in excess of 5% of, a
corporation, partnership, firm or other entity  that engages in any of the
businesses of the Company or any Subsidiary.
 
g.           Definition of Retirement.  For purposes of this Restricted Stock
Agreement, “Retirement” shall mean termination of the Recipient’s employment if
the Recipient has been employed by the Company or a Subsidiary on a continuous
basis for a period of at least ten years, the Recipient has attained the age of
55 years, and the Recipient has provided the Company with a minimum of one year
advance written notice of Recipient’s intention to retire.
 
h.           Definition of Disability.  For purposes of this Restricted Stock
Agreement, “Disability” shall mean a disability that would entitle the Recipient
to the payment of disability payments under the Company’s or Subsidiary’s
long-term disability plan or as otherwise determined by the Committee.
 
i.           Definition of Subsidiary.  For purposes of this Restricted Stock
Agreement, “Subsidiary” shall mean any corporation or other entity of which the
Company owns securities having a majority of the ordinary voting power in
electing the board of directors or similar governing body, either directly or
through one or more Subsidiaries.
 
6.           Ownership Rights. Subject to the restrictions set forth herein and
subject to Paragraph 9, Recipient is entitled to all voting and ownership rights
applicable to the Restricted Stock, including the right to receive any dividends
that may be paid on Restricted Stock, whether or not vested.
 
 
7.           Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company's capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of Company, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
 
3

--------------------------------------------------------------------------------


 
8.           Adjustment of Shares. Except in the case of a Change in Control as
otherwise provided in the Plan or herein, in the event of stock dividends,
spin-offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Company ("Recapitalization Events"), then for all purposes references
herein to Common Stock or to Restricted Stock shall mean and include all
securities or other property that holders of Common Stock of Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property shall be treated in
the same manner and shall be subject to the same restrictions as the underlying
Restricted Stock.
 
 
9. Certain Restrictions. By accepting the Restricted Stock, Recipient agrees
that if at the time of delivery of certificates for shares of Restricted Stock
issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the "Act"),
Recipient will acquire the Restricted Stock for Recipient's own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Recipient will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
 
 
10. Nontransferability of Incentive. This Incentive is not transferable other
than by will, the laws of descent and distribution or by domestic relations
order, as defined in the Code. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities, or torts of
Recipient.
 
 
11. Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would impair the rights of Recipient shall be made by the
Compensation Committee at any time without the written consent of Recipient. No
amendment or termination of the Plan will adversely affect the right, title and
interest of Recipient under this Restricted Stock Agreement or to Restricted
Stock granted hereunder without the written consent of Recipient.
 
 
12. No Guarantee of Employment. This Restricted Stock Agreement shall not confer
upon Recipient any right with respect to continuance of employment or other
service with Company or any subsidiary, nor shall it interfere in any way with
any right Company or any subsidiary would otherwise have to terminate such
Recipient's employment or other service at any time.
 
 
13. Withholding of Taxes. Company shall have the right to (i) make deductions
from the number of shares of Restricted Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Restricted Stock Agreement
(and other amounts payable under this Restricted Stock Agreement) in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (ii) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations.
 
 
4

--------------------------------------------------------------------------------


 
14. No Guarantee of Tax Consequences. Neither Company nor any subsidiary nor the
Compensation Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.
 
 
15. Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
 
 
16. Governing Law. The Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.
 
 
17. Section 83(b) Election.  The Recipient has reviewed with the Recipient’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Restricted Stock
Agreement.  The Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Recipient understands that the Recipient (and not the Company) shall be
responsible for the Recipient’s own tax liability that may arise as a result of
the transactions contemplated by this Agreement.  The Recipient understands that
the Recipient may elect to be taxed at the time the shares are granted by filing
an election under Section 83(b) of the Code with the IRS within thirty days from
the date of grant.  The Recipient acknowledges that it is the Recipient’s sole
responsibility and not the Company’s to file timely the election under Section
83(b), even if the Recipient requests the Company or its representatives, to
make this filing on the Recipient’s behalf.
 
 
18. Miscellaneous Provisions.
 
 
(a) Not a Contract of Employment; No Acquired Rights. The adoption and
maintenance of the Plan shall not be deemed to be a contract of employment
between the Company or any of its subsidiaries and any person. Receipt of an
Incentive under the Plan at any given time shall not be deemed to create the
right to receive in the future an Incentive under the Plan, or any other
incentive awards granted to an employee of the Company or any of its
subsidiaries, and shall not constitute an acquired labor right for purposes of
any foreign law. The Plan shall not afford any recipient of an Incentive any
additional right to severance payments or other termination awards or
compensation under any foreign law as a result of the termination of such
recipient's employment for any reason whatsoever.
 
 
(b) Not a Part of Salary. The value of the Restricted Stock granted pursuant to
this Restricted Stock Agreement shall not be included as compensation, earnings,
salaries or other similar terms used when calculating Recipient’s benefits under
any employee benefit plan sponsored by the Company except as such plan otherwise
expressly provides.
 
 
5

--------------------------------------------------------------------------------


 
(c) Electronic Delivery and Signatures. Recipient hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Recipient hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Recipient consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan. 
 
 
IN WITNESS WHEREOF, the parties have entered into this Restricted Stock
Agreement as of the [  ] day of [          ], 2009.
 
 
 
 
 
"COMPANY"
 
 
POOL CORPORATION
 
 
By: __________________________________
Name:
Title:
 
 
"Recipient"
 
_____________________________________
Name:
 
 
 
 
 
 
 



 
6

--------------------------------------------------------------------------------

 
